—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated May 4, 2000, which denied her motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion for leave to serve a late notice of claim against the defendant City of New York. The police accident report alone, without any evidence of further investigation by the City, was inadequate to apprise the City of the nature or severity of the injuries claimed (cf., Matter of Continental Ins. Co. v City of Rye, 257 AD2d 573; Matter of DeAngelis v County of Dutchess, 159 AD2d 706; Wolf v State of New York, 140 AD2d 692). Furthermore, the plaintiff did not offer a valid excuse for her failure to timely serve a notice of claim (see, Matter of Tineo v City of New York, 273 AD2d 397; Matter of Ealey v City of New York, 204 AD2d 720; Matter of Tricomi v New York City Hous. Auth., 191 AD2d 447), and she offered no evidence to rebut the City’s demonstration of prejudice (see, Gangloff v East Islip School Dist., 240 AD2d 366, 367). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.